DETAILED ACTION
Allowable Subject Matter
Claims 36-39 are allowed. The following is an examiner’s statement of reasons for allowance:
Claim 36 recites the unique features of the tubular portion comprising a plurality of tubular portion ribs, wherein two ends of said tubular portion ribs are respectively perpendicularly extended outwardly from an outer side of said tubular portion body and said tubular portion extension, wherein said tubular portion rib is in a right angled triangle shape, wherein one edge of a right angle of said tubular portion rib is arranged on said tubular portion extension, wherein the other edge of the right angle of said tubular portion rib is arranged on an outer side wall of said tubular portion body. Claim 37 recites the unique features of the tubular portion body further having a plurality of arch shaped inner grooves arranged on top thereof, wherein said inner grooves are spacedly provided on the fringe of a top of said elastic-wave member body. Claim 38 recites the unique features of the second vibration component comprising at least a second vibration body and at least an annular tubular portion spacing groove arranged on a bottom portion thereof, wherein a fringe of a top portion of said tubular portion is restricted in said annular tubular portion spacing groove, wherein said first vibration component further comprises at least a first vibration body and at least a reinforcing bar, spacedly arranged on said first vibration body. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653